PER CURIAM:
Earl T. Scroggins, Jr., appeals the district court’s order dismissing his civil ac*465tion for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Scroggins v. Watson, No. CA-05-974 (E.D.Va. Sept. 14, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.